STEINBERG, Judge,
concurring in part and dissenting in part:
I join in the Court’s action dismissing the Hamilton application and holding that the Burke application may proceed. I dissent from the dismissal of the Bazalo application, which was filed in compliance with Rule 39, a special rule governing applications under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), of this Court’s Rules of Practice and Procedure (Court Rules). More fundamentally, I dissent from the Court’s imposition of retroactive jurisdictional requirements — in derogation, retroactively, of this special Court Rule adopted after publication and opportunity for public comment. See Misc. Ord. 1-93 (Feb. 3,1993) (proposing for public comment and adopting as interim rules Court Rules 36 and 39). Finally, I dissent as to the liberties taken with the Burke facts in order to permit the Court to avoid dismissing that application,1 as the plain application of the Court’s “jurisdictional requirements [articulated] clearly in [the majority] opinion”, ante at 312, would require.
I. Introduction
In the appeal of Jones v. Brown, 6 Vet.App. 101 (1993) (en banc), this Court’s restriction on the availability of EAJA awards was rejected by the Federal Circuit. Jones v. Brown, 41 F.3d 634 (Fed.Cir.1994). Today, the Court imposes post-facto “jurisdictional” requirements as the basis for dismissing two of the three EAJA-fee applications at issue, and, as noted above, does so in one case — Bazalo—despite the appellant’s compliance with Rule 39(b) of the Court Rules. It seems altogether inexplicable that a Court with by far the highest pro se rate (about eighty percent) of any federal appellate court would continue to strain so mightily2 to adopt restrictive interpretations — here imposed retroactively — of an attorney-fee provision designed to remove disincentives to attorney representation and expressly made applicable by Congress to appeals in that Court.3 Hence, just as I dissented from the Court’s unwarranted en banc action in Jones, supra,4 so do I dissent from this en bane opinion.
Moreover, the weakness of the Court’s opinion is magnified by the Court’s contemporaneous unwillingness to apply its newly found jurisdictional rules to the facts of the Burke application. Whereas the Court states that it is articulating the EAJA-appli-cation requirements “clearly” to “assist attorneys in understanding what requirements must be met in order for them to receive compensation for their services”, ante at 311, it allows the Burke EAJA application to proceed even though it does not meet the strict “jurisdictional” requirement the majority purports to be adopting.
The course I believe the Court should be following today is set forth below, along with the basis for my dissenting position.
II. Analysis
The Secretary has moved for dismissal of each of the three EAJA applications for failure to comply with 28 U.S.C. § 2412(d)(1)(B) and Rule 39(b) of the Court Rules. As to appellants Hamilton and Bazalo, the Secretary argues that they should not be permitted to supplement, after the expiration of the 30-day filing period, applications that the Secretary asserts do not meet the requirements of section 2412(d)(1)(B) [hereinafter “content requirements”] as to what an application filed within the 30-day period must contain. The Secretary’s position is that if those content requirements are not met within the 30-day application-filing period, then the Court has no jurisdiction to entertain the *313EAJA application and it must be dismissed. As to appellant Burke, the Secretary contends that the application must be dismissed as untimely or, in the alternative, because a content requirement was not met even if the application is held to have been timely filed. The Secretary thus urges the Court to dismiss all three applications for lack of jurisdiction on the ground that EAJA applications cannot be supplemented after the expiration of the 30-day filing period.

A. EAJA Statute and Court Rule

The EAJA statute applicable to this Court provides:
A party seeking an award of fees and other expenses shall, within thirty days of final judgment in the action, submit to the court an application for fees and other expenses which shows that the party is a prevailing party and is eligible to receive an award under this subsection, and the amount sought, including an itemized statement from any attorney or expert witness representing or appearing in behalf of the party stating the actual time expended and the rate at which fees and other expenses were computed. The party shall also allege that the position of the United States was not substantially justified. Whether or not the position of the United States was substantially justified shall be determined on the basis of the record....
28 U.S.C. § 2412(d)(1)(B) (emphasis added); see also 28 U.S.C. § 2412(d)(2)(F) (specifically bringing proceedings in the Court under the EAJA). The term “party” is defined in the statute as “an individual whose net worth did not exceed $2,000,000 at the time the civil action was filed_” 28 U.S.C. § 2412(d)(2)(B)®.
Rule 39 of the Court Rules provides in part:
(a) Time for filing. An application pursuant to 28 U.S.C. § 2412 for award of attorney fees and other expenses in connection with an appeal must be filed with the Clerk within 30 days after this Court’s judgment becomes final. See also 28 U.S.C. § 2412(d)(2)(G) and 38 U.S.C. § 7291(a).
(b) Content. The application, in an original and three copies with, proof of service on the Secretary, must be captioned with the name and docket number of the proceeding in this Court for which an award is sought. It must include:
(1) a statement that the applicant is a prevailing party and is eligible to receive an award;
(2) identification of the specific position or positions of the Secretary that the applicant alleges were not substantially justified; and
(3) an itemized statement from the applicant’s attorney as to each type of service which was rendered, describing:
(A) the nature of the service;
(B) the actual time expended for which a fee is sought;
(C) the rate at which fees are computed; and
(D) the amount sought;
and an itemized statement of expenses for which reimbursement is sought.
U.S.VetApp.R. 39 (boldface italic added). Hence, the Court’s rule for filing.a timely EAJA application requires as to “prevailing party” and “party ... eligible” status that only a “statement” of such status is required to be included in an EAJA application.

B. Caselaw

There is broad agreement in this Court’s caselaw and in federal caselaw generally5 that the 30-day EAJA filing period is jurisdictional, and this Court has held that the 30-day period cannot be extended — that is, an EAJA application filed after the 30-day period will be dismissed. See, e.g., Grivois v. Brown, 7 Vet.App. 100, 101 (1994).
Federal courts are split on the issue whether a timely EAJA application may be supplemented as to the section 2412(d)(1)(B) content requirements after the 30-day filing period has expired. The leading case hold*314ing that such supplementation is allowable is Dunn v. United States, 775 F.2d 99 (3d Cir.1985). The Third Circuit’s rationale for allowing supplementation there was that there is a distinction between the 30-day filing requirement of section 2412(d)(1)(B), which merely requires a filing sufficient to put the government on notice that EAJA fees are being sought, and the “pleading” requirements, because “[t]he two requirements serve different purposes.” Id. at 103. The filing requirement serves the purposes of “finality and reliance”, whereas the pleading requirements are for “fleshing out of the details”. Id. at 104. Thus, the Third Circuit held that, “absent prejudice to the government or noncompliance with court orders for timely completion of the fee determination”, a court may consider and grant a motion to supplement an EAJA application. Ibid. Dunn itself concerned a timely-filed application that “mention[ed] neither a specific amount of fees requested, nor an itemized statement of the actual time expended and the rate at which fees and expenses are computed.” Id. at 101. Supplementary affidavits with itemized fee statements were filed within three weeks after the 30-day time limit had expired in Dunn. Id. at 102.
In Lee v. Johnson, a case where an EAJA fee application did not contain a statement that the appellant’s net worth did not exceed the EAJA statutory limit, the Third Circuit stated in dictum that Dunn would allow such “technical deficiencies in the allegation in a fee application [to be] cured after the expiration of the [EAJA] thirty-day time limit.” Lee v. Johnson, 799 F.2d 31, 35 n. 4 (3d Cir.1986). In a case where an EAJA application was timely filed and a supplemental application (with an itemized fee statement and an allegation of lack of substantial justification) was filed after the 30-day filing period had expired, a district court, citing Dunn, allowed the supplementation. City of Brunswick v. United States, 661 F.Supp. 1431, 1438-39 (S.D.Ga.1987).6 The Federal Circuit, in J.M.T., supra note 5, distinguished that case from Dunn on the grounds that in J.M.T. no EAJA application, not even a defective one, was filed within the 30-day period, but did not criticize Dunn.
The only case holding that an EAJA application cannot be supplemented as to the section 2412(d)(1)(B) content requirements after the expiration of the 30-day filing period (a deadline which, the Hopkins Dodge court stated, “Congress intended ... be strictly enforced”) is the district court decision in United States v. Hopkins Dodge Sales, Inc., 707 F.Supp. 1078, 1080 (D.Minn.1989), relied on by the Secretary and the Court. In Hopkins Dodge, the district court expressly disagreed with the Third Circuit in Dunn, and held that the court did not have jurisdiction over an EAJA application that did not meet all the content requirements of section 2412(d)(1)(B) as submitted and supplemented within the 30-day jurisdictional filing period. The court dismissed the application because the defendants had “fail[ed] to show eligible status in a timely fashion” and had “failed to timely document their fees”. Hopkins Dodge, 707 F.Supp. at 1081; see also Dunn, 775 F.2d at 105 (Adams, J., dissenting).
As the above discussion illustrates clearly, there is caselaw to support both interpretations of the EAJA and there is greater authority behind the Dunn approach. Faced with choosing whether to adopt a highly restrictive and harshly retroactive interpretation (Hopkins Dodge) or a less forbidding 30-day requirement (and perhaps a prospective restrictive Court Rule), the Court today opts for a retroactive approach that would seem to augur (I hedge somewhat because of the Court’s strained treatment of the Burke application facts) disqualification of the maximum number of EAJA applications, including those filed in compliance with and reliance upon the Court’s own EAJA-application Rule 39. Not only does this approach frustrate the will of Congress in expressly making the EAJA applicable to this Court,7 but it also contradicts the Supreme Court’s recent charge that in construing a statute “interpre*315tive doubt is to be resolved in the veteran’s favor”. Brown v. Gardner, — U.S. -, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994) (citing King v. St. Vincent’s Hosp., 502 U.S. 215, 220-21, n. 9, 112 S.Ct. 570, 574 n. 9, 116 L.Ed.2d 578 (1991)).

C. Court’s Holding

I strongly disagree with the Court’s decision today to adopt (except to the extent that its treatment of the Burke application belies what the majority purports to hold) the Hopkins Dodge rationale that the content requirements of 28 U.S.C. § 2412(d)(1)(B) are jurisdictional and must be strictly enforced— that is, that those content requirements must be satisfied within the 30-day filing period. Again, I stress that neither the weight or unanimity of caselaw nor any precedential opinion on the part of the Supreme Court or the U.S. Court of Appeals for the Federal Circuit requires so narrow an interpretation of the EAJA, especially when applied against the interests of veterans, see Gardner, supra. Indeed, it is well established that an EAJA application may be supplemented as to “fees for fees”.8 Hence, it seems incontestable that the requirement to specify in the application “the amount sought, including an itemized statement”, is not absolute and may be satisfied after the expiration of the 30-day period. There is no compelling reason to hold, therefore, that other content requirements, arising from the very same EAJA provision, cannot also be satisfied after the 30-day period.
The Secretary and the Court rely on the argument that waivers of sovereign immunity are to be strictly construed in favor of the United States. Hamilton Supplemental Mem. at 2; ante at 308. Yet, in Jones, the Federal Circuit acknowledged that the EAJA was a waiver of sovereign immunity and recognized the strict-construction rule applicable to such matters (citing Ardestani v. INS, 502 U.S. 129, 136, 112 S.Ct. 515, 520, 116 L.Ed.2d 496 (1991)), but expressly rejected this Court’s effort to narrow the waiver Congress had provided. Jones, 41 F.3d 634, 638 (Fed.Cir.1994), rev’g 6 Vet.App. 101, 103-04, 107 (1993). The Federal Circuit held as follows:
However, Congress has waived sovereign immunity for costs and fees in all pending cases and appeals at the Court of Veterans Appeals and the Federal Circuit. Once Congress has waived sovereign immunity over certain subject matter, we cannot “assume the authority to narrow the waiver that Congress intended.” United States v. Kubrick, 444 U.S. 111, 117-18, 100 S.Ct. 352, 357, 62 L.Ed.2d 259 (1979).
Jones, 41 F.3d at 638. That same analysis should be applied in the cases before us to the narrowing, sought by the Secretary and granted by the Court, of the waiver provided by Congress.
Accordingly, the Court is free to hold, and I would do so, that as long as the application for fees is filed within the 30-day period that is enough to give this Court jurisdiction to make an EAJA award. The Court should adopt the Third Circuit’s Dunn interpretation of the EAJA statute as to the nonjuris-dictional nature of the content requirements and that court’s conclusion that the timely-filing requirement, which is jurisdictional, generally ensures that the government will be put satisfactorily on notice of the appellant’s intent to seek EAJA fees. Furthermore, in cases where the government could show that it would be prejudiced by an amendment of an EAJA application after the application-filing period has expired, the Court would certainly have discretion to refuse to allow such an amendment; thus, any possible prejudice to the Department of Veterans Affairs could be averted. See Dunn, 775 F.2d at 104 (court may refuse to allow supplementation in cases of “prejudice to the government or noncomplianee with court orders for timely completion of the fee determination”). Moreover, the Secretary would, of course, be free under the Dunn approach to challenge the accuracy of any assertion made *316by an appellant in connection with satisfaction of the content requirements.

D. Specific Application Content Requirements

There are five predicate findings that the Court must make before it may make an EAJA award: (1) That the party has filed an EAJA application within 30 days after judgment became final; (2) that the appellant is a prevailing party; (3) that the appellant is eligible for an award in terms of net worth at the time of filing the appeal in this Court; (4) that the appellant has submitted a request for a specific amount and a complying itemized statement; and (5) if contested by the Secretary, that the Secretary’s position was not substantially justified.
I find no plain meaning as to the content requirements of section 2412(d)(1)(B). See Gardner v. Derwinski, 1 Vet.App. 584, 587-88 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed.Cir.1993), aff'd, — U.S. -, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994) (where “a statute’s language is plain, and its meaning clear, no room exists for construction”) (emphasis added). The major interpretive question is the meaning of the word “shows”. The word “show” can be interpreted to mean either “make visible; exhibit; display” or “demonstrate by proof’. Web-steR’s New World Dictionary 1242-43 (3d college ed. 1988). An argument that “show” means more than a mere assertion of “prevailing party” or “party ... eligible” status derives from the fact that, in a separate sentence, the term “allege”, instead of “show”, is used for the substantial-justification requirement. However, this argument is outweighed by the strong contextual argument that “shows” in section 2412(d)(1)(B) does not mean that actual proof must be submitted because the same sentence that contains “shows” also provides that the statement of the “amount sought” must “includ[e] an itemized statement”. The fact that Congress provided for submission of specific proof as to fee amount but did not so provide for showing prevailing-party or party-eligible status strongly suggests that Congress did not intend to require that actual proof of either of the latter must be submitted within the 30-day period. Moreover, the subject of “shows” in the statute is “an application”, not the applicant party. I believe that that sentence structure is more consistent with the construction that the application must “display” certain elements than that the application (rather than the applica/if) must “prove” certain elements.
I would thus hold that, as to the requirement to “show” prevailing-party status, an assertion of that status is sufficient. See Knight v. Brown, 8 Vet.App. 212, 213 (1995) (per curiam order) (“assertion of prevailing party status in a timely filed EAJA application is one prerequisite to the exercise of this Court’s jurisdiction over the application”).9 Similarly, to show eligibility to receive an award, an assertion that the applicant’s net worth was less than $2 million dollars at the time the civil action (the appeal in this Court) was filed, or that he or she is a party eligible (or entitled) to receive an award, should be sufficient. See Lee, supra (Third Circuit dictum that allegation of compliance with net-worth requirement could be provided after expiration of 30-day filing period); cf. Jurgens v. Brown, 8 Vet.App. 197, 199 (1995) (Court had jurisdiction over EAJA application where appellant asserted in application that he was “eligible to receive an award” and had filed with Court, in connection with request for waiver of Court’s $50 filing fee, affidavit establishing, effectively, that his net worth was less than $2 million at time civil action was filed, although no reference was made to that affidavit in EAJA application).10 Should the Secretary in a specific ease challenge the credibility of an assertion of net worth or party-eligible status, as noted in part H.C., above, the Court could ask for further evidence of eligibility.
*317As to the requirement to allege that the position of the government is not substantially justified, it should be sufficient for an EAJA application to make a statement that the Secretary’s position lacked substantial justification (and I do not understand the Court to have established any greater requirement, although Court Rule 39(b)(2) requires more detail). The application should also include a statement of the dollar amount sought, supported by an itemized statement of the actual time expended, of the rate used to compute the total amount, and of expenses, in connection with the merits-phase representation (and again I do not understand the Court to have established any greater requirement).

E. Prospective Rule

Notwithstanding my position as to the non-jurisdictional nature of the EAJA-application content requirements, in the interests of providing clear guidance for EAJA applicants and of promoting efficiency and prompt resolution in the adjudication of EAJA applications, I would announce (and concurrently issue a prospective revision of Rule 39 to provide) that future EAJA applications would be required, within the 30-day time period for the submission of an EAJA application (1) to show that the appellant is “a prevailing party and is eligible to receive an award”; (2) to show “the amount sought, including an itemized statement” as to the representation provided in the merits phase (but not the litigation over the EAJA application itself); and (3) to “allege that the position of the United States was not substantially justified”. See Action on Smoking and Health v. C.A.B., 724 F.2d 211, 220 (D.C.Cir.1984) (announcing prospective Court ruling requiring, as to section 2412(d)(l)’s EAJA application requirement of “itemized statement” of hours worked, that attorneys maintain contemporaneous time records in EAJA cases); Grendel’s Den, Inc. v. Larkin, 749 F.2d 945, 952 (1st Cir.1984) (imposing same prospective requirement as to attorneys in 42 U.S.C. § 1988 cases). As to the required showings for item (1), above, I would have no objection to the prevailing-party and party-eligible requirements announced by the Court if they were not retroactively imposed and if they were adopted in clear terms11 as part of notice-and-comment rulemaking by the Court (and, I might add, in view of the Court’s treatment of the Burke application, if they were forthrightly applied thereafter). See Stillwell v. Brown, 6 Vet.App. 291, 300 (1994) (announcing concurrent issuance of proposed revisions of Court Rules 36(b) and 39(a)).
The Court’s holding today announces the revocation of Court Rule 39(b) and does so retroactively. This approach and the Court’s “jurisdictional” holding thus deprive future EAJA applicants of a fair notice period as to the “jurisdictional” requirements being established retroactively by the majority.12 That is why a proposed, prospective Court Rule 39 revision would be the best and fairest approach. See Stillwell, supra. As noted above, I have no fundamental objection to requiring strict 30-day application pleading requirements as long as that is done prospectively and with fair notice to the Court’s bar and the public. If fair notice were to be given of EAJA-application filing requirements that are clearly stated and not burdensome, I can see no reason why attorneys contemplating the representation of appellants in this Court would be deterred from providing such representation, on either a paid or pro bono basis, merely because the Court had adopted, prospectively, a rule requiring timely and complete filing of EAJA applications.

F. Disposition of Three EAJA Applications

For the reasons stated below, I would sustain the Bazalo and Burke applications and dismiss the Hamilton application.
*3181. Hamilton. I concur with the majority’s dismissal of the Hamilton EAJA application, although not with the rationale for that dismissal. Appellant Hamilton waited more than one and one-half years from the date of filing of the Secretary’s August 5, 1994, motion before filing a supplemental pleading seeking to amend his application. Furthermore, his April 22, 1996, motion to amend does not state good cause for the delay.
2. Bazalo. I strongly dissent from the Court’s dismissal of the Bazalo EAJA application. Specifically, I would follow the Third Circuit’s approach in Dunn, supra, and allow supplementation as to a statement of net worth at the time of the appeal, see Lee and Dunn, both supra, or as to the appellant having appealed here without paying the filing fee, especially because the Court Rule applicable when the Bazalo application was filed required no more than that the application “include ... a statement that the applicant ... is eligible to receive an award”, not any proof thereof. Although appellant Baza-lo satisfied the Court Rule’s requirement in his application by stating that he was “entitled” to receive an award, he is being wrongly denied an opportunity to seek EAJA fees. This injustice is compounded by the Court’s stretch to sustain the Burke application and by its reference to the Burke attorney as “an officer of the Court”, a status also shared by the Bazalo attorney who filed an “affirmation” that her client was entitled to receive an award.
3. Burke. I would sustain the Burke application for the same reason I would sustain the Bazalo application. But I disagree with the Court’s treatment of the facts so as to avoid dismissing that application. The majority’s conclusion that the Burke application meets the Court’s newly found strict jurisdictional requirements belies the Court’s conclusion that it has “clearly” established the requirements for EAJA applications. First, the opinion purports to hold that the EAJA “eligibility provision pertains to eligibility at the time the appeal was filed ” (emphasis in original) and that a “showing of eligibility may be made by stating in the application that the appellant’s net worth at the time the appeal was filed did not exceed $2 million.” Ante at 309. However, the Court’s statement that Burke’s counsel “as an officer of the Court, stated that his client’s net worth did not exceed $2,000,000 at the time of ñling ” • misstates the actual facts. Ante at 311 (emphasis added).
The Burke application does not contain an assertion of net worth of less than $2,000,000 at the time of ñling. Rather, the Burke application states that the appellant is “eligible to receive an award of reasonable fees and expenses because his net worth does not exceed $2,000,000” and offers in a footnote to “submit, at a later date, documentation of Mr. Burke’s net worth at the time this action was filed if contested.” Burke Application at 3 (emphasis added). The statement that the appellant’s net worth “does not exceed $2,000,000” (note the present tense), even when combined with the footnote offer to provide, at a later date, documentation of net worth at the time of filing the appeal if that net-worth status is challenged, does not equal a statement that the appellant’s “net worth did not exceed $2,000,000 at the time of filing”. Ante at 311.13 Hence, the majority appears to have bent its own new, retroactive rules to accept this application (which, at the time it was filed, clearly met all of the requirements of Court Rule 39), thus illustrating how very harsh the requirements are as applied retroactively and how many pending meritorious applications will have to be dismissed if those requirements are considered to be jurisdictional.

G. Lack of Clear Guidance

But perhaps my greatest difficulty in understanding the disposition of the Burke application stems from the fact that it is impossible to deduce from the Court’s opinion *319exactly what the newly announced “jurisdictional” requirements are supposed to be. In providing the majority’s “clear” guidance to EAJA applicants, one wonders which, if any, of the following assertions in an EAJA application would be sufficient to meet the majority’s jurisdictional party-eligibility requirement:
(1) An assertion of net worth under $2,000,000 when the appeal was filed but no statement that the party is “eligible to receive an award” under the EAJA (not expressly dealt with at all by the majority, even though “eligible” is the language of the statute).
(2) An assertion of net worth under $2,000,000 when the appeal was filed and no statement that the party is “eligible to receive an award” under the EAJA but a statement that the party is “entitled” to receive an award (apparently this is sufficient, given the majority’s discussion of the Bazak) application, which states as the basis for its dismissal only the net-worth requirement and does not refer to the “entitled” language).
(3) An assertion of current net worth under $2,000,000 but no statement by an officer of the Court that documentation of net worth at the time the action was filed will be filed later.
(4) An assertion that the party is “eligible to receive an award” under the EAJA and has a current net worth under $2,000,-000 but no statement by an officer of the Court that documentation of net worth at the time the action was filed will be filed later.
As to prevailing-party status, for example, must an application use those words (“prevailing party”) explicitly or will a reference to what the Court did on the merits suffice? Must our opinion in Stillwell, supra, or the Supreme Court’s opinion in Shalala v. Schaefer, 509 U.S. 292, 113 S.Ct. 2625, 125 L.Ed.2d 239 (1993), be cited? I could add more questions as to the party-eligibility and prevailing-party requirements, but the above are sufficient to reveal the vagueness of the majority’s exercise in retroactive rulemaking without the discipline of a notice-and-comment process.
III. Conclusion
I would dismiss the Hamilton application in the exercise of the Court’s discretion, hold, following the Dunn approach, that the Court has jurisdiction over the Burke and Bazalo EAJA applications, and announce a concurrent, prospective amendment of Court Rule 39(b) to reflect the analysis set forth in part II.D., above.

. See part II.F.3., infra.


. See also Felton v. Brown, 7 Vet.App. 276 (1994) (denying EAJA fees on basis that Secretary had been "substantially justified” in adopting regulation Court had held in merits litigation to be in conflict with plain meaning of statute); but see id. at 287 (Steinberg, J., dissenting).


. See Federal Courts Administration Act, Pub.L. No. 102-572, § 506, 106 Stat. 4506, 4513 (1992) (amending 28 U.S.C. § 2412(d)(2)(F) to bring proceedings in this Court under the EAJA).


. Jones v. Brown, 6 Vet.App. 101, 110 (1993) (en banc) (Steinberg, J., dissenting).


. See, e.g., J.M.T. Mach. Co. v. U.S., 826 F.2d 1042, 1047 (Fed.Cir.1987); Myers v. Sullivan, 916 F.2d 659, 666 (11th Cir.1990); Howitt v. U.S. Dept. of Commerce, 897 F.2d 583, 584 (1st Cir.1990).


. The Eleventh Circuit reversed the district court on other grounds without mentioning the supplementation issue, but the "other grounds” were issues that would not have been reached had the application been defective. City of Brunswick v. United States, 849 F.2d 501 (11th Cir.1988).


. See supra note 3.


. See Commissioner, INS v. Jean, 496 U.S. 154, 163 n. 10, 110 S.Ct. 2316, 2321 n. 10, 110 L.Ed.2d 134 (1990); Doria v. Brown, 8 Vet.App. 157, 165 (1995) (giving appellant period of 30 days after opinion issued, which was over 18 months after EAJA filing period had expired, to file fees-for-fees amendment to EAJA application); see also Curtis v. Brown, 8 Vet.App. 104, 108 (1995).


. The Court seems to have overruled "assertion" in that statement in Knight without saying so, while, at the same time, quoting this statement as direct support for imposition of a "proof” requirement rather than an "assertion" requirement. Ante at 309.


. The Court seems to have overruled this aspect of Jurgens, by requiring that the application must make specific reference to the appellant’s filing of the request for a filing-fee waiver; yet, the Court makes no reference to this aspect of Jur-gens. Ante at 311.


. See part H.G., infra.


. I acknowledge that the Court may be prohibited from giving such notice under the majority's holding that the content requirements are jurisdictional. See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 379, 101 S.Ct. 669, 676, 66 L.Ed.2d 571 (1981) ("a jurisdictional ruling may never be made prospective only”). However, where there is more than one reasonable interpretation of a statute, the Court should not reach for the interpretation that results in inequity.


. The description of the application in the factual background in part I.B. of the opinion that "the appellant did state that his net worth did not exceed $2,000,000", ante at 307 (emphasis added) (while nonfactual in using "did" when the application expressly uses "does”), avoids the direct assertion in the majority's characterization (in part II.D. of the opinion) of the application, quoted in the text above, that the application made an assertion about the appellant's net worth as of the time of filing the application.